Per Curiam.
The books themselves, accompanied with no better proof of authentication, would not have been admissible. There is not even proof that they are books of original entries. It is indeed sworn that the account is made out from the original entries in these books; but that gives no definite information of the character of the books, which, though containing original entries may not be the books of the original entries kept in the current course of the business, and therefore not original in the sense which the law requires. Beside, no account is given of the person by whom the entries were made; and why, if he were a clerk, they are not corroborated by his oath. Without saying then whether a compared copy of a merchant’s book would be competent, it is sufficient here that the book itself would not have been so.
Judgment reversed, and a venire de novo awarded.